                     Case 1:19-cr-00281-LGS Document 50 Filed 02/17/21 Page 1 of 1




                                                             Feb. 15, 2021

               The Honorable Lorna G. Schofield
               United States District Judge
               Southern District of New York
               40 Centre Street
               New York, NY 10007

                              Re: United States v. Lincoln Acosta
                                    19 CR 281 (LGS)

               Dear Judge Schofield:

                      By this letter motion I respectfully seek an adjournment of Mr. Acosta’s
               sentencing from its present date, February 18, 2020, for a period of 60 days. Assistant
               United States Attorney Alexandra Rothman does not object to the application.

                        I have not been able to meet with Mr. Acosta since mid-February 2020. MCC
               visitation was suspended then, and remained under suspension into September, by
               which time Mr. Acosta had been moved to the Westchester County Jail; he was
               subsequently relocated to the Orange County Jail, where he remains. He has since
               been moved to the Orange County Jail which do no I am attempting. As of today, I
               have not been to have a private conversation with my client. I have not reviewed the
               final Presentence Report with him; neither have I been able to complete his
               sentencing submission.

                      Accordingly the defense is not prepared to proceed to sentencing on the
               current schedule, and respectfully seeks a further adjournment to a date convenient to
               the Court approximately 60 days hence. I apologize to the Court for any
               inconvenience caused by filing this letter motion belatedly.

Application Granted. Defendant Lincoln Acosta's
sentencing hearing is adjourned to April 20, 2021 at         Sincerely,
11:00 a.m. Defendant's pre-sentencing submission shall
be filed on or before March 29, 2021. The Clerk of the
Court is directed to terminate the letter motion at docket   David Wikstrom
number 49.

Dated: February 17, 2021
New York, New York
